ACCEPTED
                                                                                      01-15-00300-CV
                                                                           FIRST COURT OF APPEALS
                                                                                   HOUSTON, TEXAS
                                                                                  7/7/2015 9:43:48 AM
                                                                                CHRISTOPHER PRINE
                                                                                               CLERK

                          Case No. 01-15-00300-CV
                     ________________________________
                                                           FILED IN
                                                    1st COURT OF APPEALS
    IN THE   COURT OF APPEALS FOR THE FIRST DISTRICTHOUSTON,
                                                         OF TEXAS  TEXAS
                  _________________________________ 7/7/2015 9:43:48 AM
                                                    CHRISTOPHER A. PRINE
              SUMMIT INDUSTRIAL CONSTRUCTION L.L.C. Clerk

                                   Appellant

                                       v.

                  UTICA EAST OHIO MIDSTREAM L.L.C.

                                 Appellee
                    _________________________________

    On appeal from the 190th Judicial District Court of Harris County, Texas
                 The Honorable Patricia J. Kerrigan Presiding
                   _________________________________


    APPELLANT’S UNOPPOSED MOTION FOR
EXTENSION OF TIME TO FILE APPELLANT’S REPLY
                   BRIEF
                    _________________________________


TO THE HONORABLE COURT OF APPEALS:

      Appellant Summit Industrial Construction L.L.C. (“Summit”) respectfully

requests an extension of time to file Reply Brief of Appellant, to which Appellee

Utica East Ohio Midstream L.L.C. (“Utica”) is not opposed.

      1.     Summit filed Brief of Appellant on May 12, 2015.
        2.    Utica filed Brief of Appellee on June 22, 2015.

        3.    Appellant’s Reply Brief is due July 13, 2015.

        4.   In accordance with Rules 38.6(d) and 10.5(b) of the Texas Rules of

Appellate Procedure, Appellant seeks to extend the time for filing Reply Brief of

Appellant.

        5.    Appellant seeks an extension of twenty-one (21) days for filing Reply

Brief of Appellant, thereby extending the deadline to file the brief to August 3,

2015.

        6.    No previous extensions of time to file Reply Brief of Appellant have

been granted.

        7.      The preparation of Reply Brief of Appellant is a priority for counsel,

however due to significant commitments in other pending matters, counsel is

unable to give this matter adequate attention in order to properly research the

issues to be addressed in the reply brief. These commitments are difficult or

impossible to reschedule in the short time available. A twenty-one day extension

will make it possible for Summit to prepare a complete and concise reply that will

be useful to the Court.

        8.    Utica is not opposed to the request for extension of time.

                                       PRAYER

        For these reasons, Summit requests that this motion be granted, that the
Court extend the deadline to file Reply Brief of Appellant by twenty-one (21) days,

until August 3, 2015, and for any further relief at law and equity to which it may

show itself justly entitled.


                                      Respectfully submitted,

                                      FORD NASSEN & BALDWIN, P.C.
                                      111 Congress Ave., Suite 1010
                                      Austin, Texas 78701
                                      512.236.0009 (telephone)
                                      512.236.0682 (facsimile)
                                      rcfisk@fordnassen.com

                                      By: /s/ R. Carson Fisk
                                             R. Carson Fisk
                                             State Bar No. 24043659

                                      Attorney for Appellant
                        CERTIFICATE OF CONFERENCE

Pursuant to Rule 10.1(5) of the Texas Rules of Appellate Procedure, I hereby certify that
on July 6, 2015 I conferred with counsel for Appellee about the merits of this motion.
Counsel for Appellee does not oppose this motion.

                                         By: /s/ R. Carson Fisk
                                                R. Carson Fisk




                          CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy of the foregoing has been served
pursuant to the Texas Rules of Appellate Procedure via the electronic filing
manager, if the email address of the party or attorney to be served is on file with
the electronic filing manager, or via first class mail, if the email address of the
party or attorney to be served is not on file with the electronic filing manager to the
following person(s) on July 7, 2015:




                 Counsel for Utica East Ohio Midstream, L.L.C.
               Scott D. Marrs, Andrew B. McGill, and Scott R. Davis
                        Beirne Maynard and Parsons L.L.P.
                         1300 Post Oak Blvd., Suite 2500
                               Houston, Texas 77056


                                         By: /s/ R. Carson Fisk
                                                R. Carson Fisk